308 S.W.2d 12 (1957)
STATE BOARD OF MORTICIANS, Petitioner,
v.
Frank G. CORTEZ, Respondent.
No. A-6579.
Supreme Court of Texas.
December 11, 1957.
Allen Melton, Geo. M. Elliott, Dallas, John G. Murray, Asst. Cr. Dist. Atty., San Antonio, for petitioner.
Alter & Wadell, Henry Castillo, San Antonio, for respondent.
PER CURIAM.
No motion for rehearing was filed in the Court of Civil Appeals, and this application for writ of error is therefore dismissed for want of jurisdiction. Rule 469(c), Texas Rules of Civil Procedure; East Texas Motor Freight Lines v. Loftis, 148 Tex. 242, 223 S.W.2d 613; Harris v. Windsor, Tex.Sup., 294 S.W.2d 798.